Case 1:18-cr-00209-SEB-TAB Document 55 Filed 03/29/21 Page 1 of 1 PageID #: 173




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:18-cr-00209-SEB-TAB
                                                       )
DAVION ADAMS,                                          ) -01
                                                       )
                               Defendant.              )


                 ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Mark J. Dinsmore’s Report and Recommendation,

pursuant to Title 18, U.S.C. §3401(i) and Rule 32.1(a)(1) Federal Rules of Criminal Procedure

and Title 18 U.S.C. §3583, the Court now approves and adopts the Report and Recommendation

as the entry of the Court, and orders the Petition [Dkt. 44] be terminated and that Defendant

continue on his current conditions of supervised release without further action.

        SO ORDERED.


                      3/29/2021
        Date: ______________________                   _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office

 United States Marshal Service
